UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-11826 MIDSOUTH BANCORP, INC. (Exact name of registrant as specified in its charter) Louisiana 72 –1020809 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 102 Versailles Boulevard, Lafayette, Louisiana 70501 (Address of principal executive offices, including zip code) (337) 237-8343 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES¨NO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. Large accelerated filer ¨Accelerated filer xNon-accelerated filer ¨Small reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) YES¨NOx As of May 9, 2011, there were 9,730,266 shares of the registrant’s Common Stock, par value $0.10 per share, outstanding. Part I – Financial Information Item 1. Financial Statements. Consolidated Statements of Condition Consolidated Statements of Earnings (unaudited) Consolidated Statement of Shareholders’ Equity (unaudited) Consolidated Statements of Cash Flows (unaudited) Notes to Interim Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. Forward-Looking Statements Critical Accounting Policies Recent Developments Results of Operations Analysis of Statement of Condition Bank Liquidity Item 3. Quantitative and Qualitative Disclosures About Market Risk. Item 4. Controls and Procedures. Part II – Other Information Item 1. Legal Proceedings. Item 1A. Risk Factors. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Removed and Reserved. Item 5. Other Information. Item 6. Exhibits. -2- Part I – Financial Information Item 1. Financial Statements. MidSouth Bancorp, Inc. and Subsidiaries Consolidated Statements of Condition (dollars in thousands, except share data) March 31, (unaudited) December 31, 2010* (audited) Assets Cash and due from banks, including required reserves of $4,031 and $3,487, respectively $ $ Interest bearing deposits in banks Federal funds sold Time deposits held in banks - Securities available-for-sale, at fair value (cost of $283,390 at March 31, 2011 and $257,472 at December 31, 2010) Securities held-to-maturity (fair value of $837 at March 31, 2011 and $1,608 at December 31, 2010) Other investments Loans Allowance for loan losses ) ) Loans, net Bank premises and equipment, net Accrued interest receivable Goodwill Intangibles 94 Other real estate owned Cash surrender value of life insurance Other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Deposits: Non-interest bearing $ $ Interest bearing Total deposits Securities sold under agreements to repurchase Junior subordinated debentures Other liabilities Total liabilities Shareholders’ Equity: Preferred stock, no par value; 5,000,000 shares authorized, 20,000 shares issued and outstanding at March 31, 2011 and at December 31, 2010 Common stock, $0.10 par value; 30,000,000 shares authorized, 9,880,743 issued and 9,730,266 outstanding at March 31, 2011 and at December 31, 2010 Additional paid-in capital Unearned ESOP shares ) ) Accumulated other comprehensive income Treasury stock – 150,477 shares at March 31, 2011and at December 31, 2010, at cost ) ) Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to unaudited consolidated financial statements. * Derived from audited financial statements. -3- MidSouth Bancorp, Inc. and Subsidiaries Consolidated Statements of Earnings (unaudited) (in thousands, except per share data) Three Months Ended March 31, Interest income: Loans, including fees $ $ Securities and other investments: Taxable Nontaxable Federal funds sold 3 - Time and interest bearing deposits in other banks 75 80 Other investments 38 35 Total interest income Interest expense: Deposits Securities sold under agreements to repurchase Federal funds purchased - 2 Other borrowed money - 3 Junior subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service charges on deposits Gain on securities, net 41 - ATM and debit card income Other charges and fees Total non-interest income Non-interest expenses: Salaries and employee benefits Occupancy expense FDIC insurance Other Total non-interest expenses Income before income taxes Income tax benefit (expense) 97 ) Net earnings Dividends on preferred stock and accretion of warrants Net earnings available to common shareholders $ $ Earnings per common share: Basic $ $ Diluted $ $ See notes to unaudited consolidated financial statements. -4- MidSouth Bancorp, Inc. and Subsidiaries Consolidated Statement of Shareholders’ Equity (unaudited) For the Three Months Ended March 31, 2011 (in thousands, except share and per share data) Preferred Stock Common Stock Additional Paid-in Unearned ESOP Accumulated Other Comprehensive Treasury Retained Shares Amount Shares Amount Capital Shares Income Stock Earnings Total Balance- December 31, 2010 $ ) $ $ ) $ $ Net earnings - Unrealized holding gains on securities available-for-sale arising during the period, net of income tax expense of $46 - 89 - - 89 Reclassification adjustment for gain on securities available-for-sale, net of income tax expense of $14 - ) - - ) Comprehensive income - Dividends on preferred stock and accretion of common stock warrants - 50 - ) ) Dividends on common stock, $0.07 per share - ) ) ESOP compensation expense - 13 28 - - - 41 Stock option and restricted stock compensation expense - 32 - 32 Balance- March 31, 2011 $ ) $ $ ) $ $ See notes to unaudited consolidated financial statements. -5- MidSouth Bancorp, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) (in thousands) For the Three Months Ended March 31, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Provision for deferred tax benefit (expense) ) Amortization of premiums on securities, net Amortization of other investments 4 3 Net gain on sale of investment securities ) - Stock option and restricted stock compensation expense 32 1 Net loss on sale of other real estate owned - 68 Change in accrued interest receivable ) ) Change in accrued interest payable ) ) Other, net Net cash provided by operating activities Cash flows from investing activities: Net decrease in time deposits in other banks Proceeds from maturities and calls of securities available-for-sale Proceeds from maturities and calls of securities held-to-maturity Proceeds from sale of securities available-for-sale - Purchases of securities available-for-sale ) - Purchases of other investments (1
